Appeal from an order of the Supreme Court, Queens County (Sharpe, J.), dated May 7,1981, which, inter alia, adjudged defendants Rohrberg and Bobko and the North Shore Yacht Club to be in contempt of court, and imposed fines. Order reversed, on the law, without costs or disbursements, and contempt petition dismissed. The fines, if paid, are ordered remitted. The order to show cause by which this contempt application was made did not contain the notice and warning required by section 756 of the Judiciary Law (see, also, Judiciary Law, § 757). Accordingly, the court lacked the requisite jurisdiction to hold appellants in contempt (see Matter of Rappaport, 85 AD2d 697; see, also, Matter of Ellis v Ellis, 85 AD2d 602; Barreca v Barreca, 77 AD2d 793). Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.